Citation Nr: 0931449	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
February 1970 and from May 1971 to May 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2006, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.

In February 2008, the Board remanded this matter for 
additional development and readjudication.  After partially 
completing the requested actions, the appeal has been 
returned to the Board for further appellate consideration.

The matter on appeal is, again, REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.


REMAND

In February 2008, the Board remanded this matter to the RO, 
in part, to afford the Veteran a new VA examination performed 
by an appropriate specialist physician who HAD NOT previously 
examined the Veteran, to determine the etiology of any 
hepatitis C found to be present.  In this regard, the Veteran 
was afforded a new March 2008 VA examination, by the same 
physician who performed the prior March 2006 VA examination 
(albeit for a different disorder).  In addition, the March 
2008 VA examiner failed to respond to the specific 
instructions set forth by the Board to include addressing the 
opinion rendered by the VA examiner in October 2004 (to the 
effect that the cause of hepatitis is unclear but it was less 
likely than not that hepatitis C was caused by military 
service).  While a similar conclusion was reached, again, no 
clear rationale was set out.

The Board also notes that in a July 2009 informal hearing 
presentation, the Veteran's representative sets forth each of 
the Veteran's risk factors for hepatitis in service that need 
to be addressed.  These include the Veteran's service 
treatment records noting that the unit for which the Veteran 
was a cook had a small outbreak of hepatitis and for which 
the Veteran was admitted for a period of three days in July 
1968; the Veteran had several open wounds in service, to 
include when the Veteran was bitten in the right upper arm by 
a Vietnamese woman that required cleaning and dressing of the 
wound, additional sutures received in service for various 
scraps and cuts, open wounds sustained from burns received 
during the course of his duty as a cook; the Veteran reported 
exposure to blood while removing wounded and dead soldiers 
from incoming helicopters in Vietnam; and a tattoo the 
Veteran indicates he obtained during service.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98-
110) November 30, 1998.

A remand by the Board "confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, the Board finds that the 
Veteran should be afforded an additional VA examination, by a 
physician with the appropriate expertise, who has NOT 
previously examined the Veteran for hepatitis, to include on 
a fee basis, if necessary, that is responsive to the 
questions posed below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination, to be performed by a 
physician with the appropriate expertise, 
to include on a fee basis, if necessary, 
to determine the nature and etiology of 
the Veteran's hepatitis C.  The physician 
designated should not have previously 
examined the Veteran for hepatitis in the 
context of obtaining a medical etiology 
opinion. 

All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.

The physician should furnish an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's hepatitis C is 
medically related to service.  In 
rendering the opinion, the examiner is 
requested to address the opinion provided 
by the VA examiner in October 2004 (to 
the effect that the cause of hepatitis is 
unclear but it was less likely than not 
that hepatitis C was caused by military 
service).  In addition, the examiner is 
requested to address the risk factors 
identified by the Veteran's 
representative in the July 2009 informal 
hearing presentation, as noted above.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached. 

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




